Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The following office action in response to the RCE filed on 9/30/2022.
Claims 1 and 8 are currently amended.
Claims 2, 4, 6 and 7 were previously presented.
Claims 3 and 5 are canceled.
Therefore, claims 1, 2, 4, 6, 7 and 8 are pending and addressed below. 
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application AFTER FINAL rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the FINALITY of the previous Office Action has been WITHDRAWN pursuant to 37 CFR 1.114. Applicant's submission filed on 9/30/2022 has been entered. 
Claim Objections
Claim 3 is objected to because of the following informalities: claim 3 is canceled.  All the texts after the status (Canceled) need to be deleted or removed.  
For example: 3. (Canceled).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitations “an import/export engine coupled to an enterprise…”.  Does the import/export engine couple to a device or a system of the enterprise?  How would the import/export engine couple to the enterprise? It is indefinitely and unclear.  Appropriate clarifications and corrections are required.
Claim 8 recites the limitations “using an import/export engine to import data from the enterprise to a system database of a management system…”.  Does the import/export engine to import data from a device or a system of the enterprise?  How would the import/export engine import data from the enterprise? It is indefinitely and unclear.  Appropriate clarifications and corrections are required.
  Claims 1 and 8 recite the limitations “…Response Needed (RN) logic to identify a required response and to automatically generate in real-time a graphical representation of required responses and to display the graphical representation to a user in a single location; the RN logic automatically filtering out and presenting only those vehicles that have a required response, and only displaying rows for vehicles requiring a response”.  What is the Response Needed (RN) logic?  Does the Response Needed (RN) logic refer to a processor, a system, a hardware device or a graphical user interface (GUI)? What does the claim refer to “logic”?  How would a “logic” identify a required response, generate the graphical representation, filtering out and displaying rows for vehicles? It is indefinitely and unclear.  Appropriate clarifications and corrections are required.
Dependent claims 2, 4, 6 and 7 fail to cure this deficiency of independent claims 1 and 8 are rejected accordingly.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4, 6, 7 and 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 1, 2, 4, 6, 7 and 8 are directed to a system, a method which is a process, machine, manufacturer or composition of matter and thus a statutory category of invention (Step 1: YES).
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more.  The claim recites the limitations of “…at least one third-party source of data regarding vehicles, drivers, policies and policy coverages; validate vehicles acquired; store data about the vehicles, drivers, policies, and policy coverages; display information and status about the data; update coverage on a vehicle and to provide a coverage certificate; identify a required response…and presenting only those vehicles that have a required response…”.  These recited limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of fundamental economic principles or practices (including insurance; validating, storing, displaying, providing a coverage certificate and managing insurance coverage data for an enterprise) but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers concepts of commercial or legal interactions but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the claim includes the additional elements of a centralized management system, a processing engine/database, an import/export engine, a Vehicle Identification Number (VIN) decoding system, a dashboard, a certificate engine and a Response Needed (RN) logic to perform all the steps of the claim.  The centralized management system, the processing engine/database, the import/export engine, the Vehicle Identification Number (VIN) decoding system, the dashboard, the certificate engine and the Response Needed (RN) logic are recited at a high-level of generality to perform the functions of “validate vehicles data, store data, display information and status about the data, update coverage, provide a coverage certificate, identify… a required response, …automatically generate…a graphical representation, …display the graphical representation to a user, … filtering out and presenting…vehicles…, and…displaying rows for vehicles…”, such that it amounts no more than mere instructions to apply the exception using the generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a particular application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the centralized management system, the processing engine/database, the import/export engine, the Vehicle Identification Number (VIN) decoding system, the dashboard, the certificate engine and the Response Needed (RN) logic to perform the functions of “validate vehicles data, store data, display information and status about the data, update coverage, provide a coverage certificate, identify… a required response, …automatically generate…a graphical representation, …display the graphical representation to a user, … filtering out and presenting…vehicles…, and…displaying rows for vehicles…”, above amounts to mere instructions to apply the exception using the generic computer components.  Mere instructions to apply an exception using the generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The additional elements of the centralized management system, the processing engine/database, the import/export engine, the Vehicle Identification Number (VIN) decoding system, the dashboard, the certificate engine and the Response Needed (RN) logic perform the functions of “validate vehicles data, store data, display information and status about the data, update coverage, provide a coverage certificate, identify… a required response, …automatically generate…a graphical representation, …display the graphical representation to a user, … filtering out and presenting…vehicles…, and…displaying rows for vehicles…”, which when viewed either individually, or view the claim as a whole, the additional limitation of the claim does not amount to significantly more than the judicial exception because the claim do not include improvements to another technology or technical field, improvements to the function of the computer itself, and do not provide meaningful limitations beyond general linking the use of an abstract idea to a particular technological environment.  They are adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer (see MPEP 2106.05(f) and see discussion above); or generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  The claim is not patent eligible.
Independent claim 8 is rejected based on the same reasoning as above in claim 1.  Thus, the claim is not eligible.
As for dependent claims 2, 4, 6 and 7, these claims recite limitations that further define the abstract idea noted in claims 1 and 8.  These claims further recite the limitations that do not amount to "significantly more" than the abstract idea because the claims do not include improvements to the functioning of a computer or to any other technology or technical field, changing the functions of the computer itself or other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, when viewed either individually, or view the claim as a whole, the additional limitations of the claim do not amount to a claim as a whole that is significantly more than the abstract idea.  The claims are not eligible.
For more information, please see The Patent Subject Matter Eligibility Guidance
(https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility).
Response to Arguments
Claim Objection and Claim Rejections - 35 USC § 112, second paragraph
New claim objection and claim rejections under 35 USC 112, second paragraph of claims 1 and 8 have been provided in the light of Applicant’s amendments.
Previous Claim rejections – 35 USC § 101
The updated rejections of claims 1, 2, 4, 6, 7 and 8 have been provided in the light of Applicant’s amendments.
Applicant's arguments filed 9/30/2022 have been fully considered but they are not persuasive.
Argument: Applicant argued that: “…Claim 1 recites additional elements of a practical application…” (Please see the remarks on pages 5-6).
Answer: The Examiner respectfully disagrees.
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the centralized management system, the processing engine/database, the import/export engine, the Vehicle Identification Number (VIN) decoding system, the dashboard, the certificate engine and the Response Needed (RN) logic to perform the functions of “validate vehicles data, store data, display information and status about the data, update coverage, provide a coverage certificate, identify… a required response, …automatically generate…a graphical representation, …display the graphical representation to a user, … filtering out and presenting…vehicles…, and…displaying rows for vehicles…”, above amounts to mere instructions to apply the exception using the generic computer components.  Mere instructions to apply an exception using the generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Furthermore, as the Applicant point out that “…For example, the independent claims provide Response Needed (RN) logic to identify a required response and to automatically generate in real-time a graphical representation of required responses and to display the graphical representation to a user in a single location; and where the RN logic automatically filtering out and presenting only those vehicles that have a required response, and only displaying rows for vehicles requiring a response…” (please see the remarks on page 6).  The Response Needed (RN) logic is recited at a high-level of generality to perform the functions of “identify…a required response and to automatically generate in real-time a graphical representation of required responses and to display the graphical representation to a user in a single location; and where the RN logic automatically filtering out and presenting only those vehicles that have a required response, and only displaying rows for vehicles requiring a response”, which amounts to mere instructions to apply the exception using the generic computer components.  In addition, the functions of “identify…a required response and to automatically generate in real-time a graphical representation of required responses and to display the graphical representation to a user in a single location; and automatically filtering out and presenting only those vehicles that have a required response, and only displaying rows for vehicles requiring a response”, which when viewed either individually, or view the claim as a whole, the additional limitation of the Response Needed (RN) logic of the claim does not amount to significantly more than the judicial exception because the claim do not include improvements to another technology or technical field, improvements to the function of the computer itself, and do not provide meaningful limitations beyond general linking the use of an abstract idea to a particular technological environment.  They are adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer (see MPEP 2106.05(f) and see discussion above); or generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  The claim is not patent eligible.
Does the Response Needed (RN) logic filtering out and changing/adjusting or turning on the green icons for those vehicles of required responses on the generated graphical representation?  Does the Response Needed (RN) logic arrange/re-arrange the icons on the generated graphical representation for those vehicles of required responses based on the filtering out results? “Changing/adjusting or turning on the green icons for those vehicles of required responses on the generated graphical representation and arrange/re-arrange the icons on the generated graphical representation for those vehicles based on the filtering out results” are the functions that the claim do amount to significantly more than the judicial exception.
For the above reasons, it is believed that Appellant's arguments have been fully considered but they are not persuasive and the rejections should be sustained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIEN C. NGUYEN whose telephone number is 571-270-5108.  The examiner can normally be reached on Monday-Thursday (6am-2pm EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Bennett Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6108.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIEN C NGUYEN/Primary Examiner, Art Unit 3694